DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/21 has been entered. 
Response to Amendment
The Examiner acknowledges the arguments and amendments filed on 8/5/21.  Claims 2-8 and 10 has been canceled.  Claims 18-24 are newly added. Claims 1, 9, and 17 have been amended. Claims 1, 9, and 11-24 are pending rejection below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicants’ specification states that no cracks were observed when subjected to thermal cycling between room temperature and 250°C for Examples that had a thickness ranging from 0.01 microns to less than 1 micron (see paragraphs 0026 and 0028 of Pre-pub). As such, there is no evidence within the instant Specification to suggest that there would also be no cracks within this temperature range for thicknesses ranging from 0.001 to less than 0.01 microns.  However, instant Claims 1 and 9 both claim a thickness range less than that of 0.01 microns.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9, and 11-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin USPA_20160273095_A1 in view of Ameen USPA_20140099491_A1.
1.	Regarding Claims 1, 9, 11, 12-20, and 22-24, Lin discloses an article, comprising: a vacuum compatible substrate; a protective film directly overlying at least a portion of the substrate (Abstract) as is being claimed in instant Claim 17, wherein said film comprises a fluorinated metal oxide containing yttrium (Claim 1).  Lin further discloses that said protective film is yttrium oxyfluoride or yttrium aluminum oxyfluoride (Claim 3), as is being claimed in instant Claim 14.  Furthermore, Lin discloses that said film is a graded film, the fluorine content of the film decreasing over a thickness of the film from an outer portion that is yttrium oxyfluoride to an inner portion that is yttria (Claim 4), as is being claimed in instant Claim 15.  Also, Lin discloses that the fluorine content of the film decreasing over a thickness of the film from an outer portion that is yttrium aluminum oxyfluoride to an inner portion that is yttrium aluminum oxide (Claim 7), as is being claimed in instant Claim 16.  This would obviously indicate that the fluorine content is higher at the outer portion than the inner portion.  Additionally, Lin discloses a method comprising: providing a vacuum compatible substrate; depositing a metal oxide containing yttrium onto the substrate, the metal oxide forming a film overlying the substrate; and fluoro-annealing the film (Claim 18).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2144.05.  Also, Lin discloses that its protective film can be fully or partially fluorinated (paragraph 0007), as is being claimed in instant Claim 12.  Furthermore, Lin discloses that its film can have a columnar structure (paragraph 0039) as is being claimed in instant Claim 13.
2.	However, Lin does not disclose the claimed film thickness range and fluoro-annealing temperature range.
3.	Ameen discloses an article comprising a substrate and a method of making thereof (Title) with a protective coating film over it comprising yttrium oxide (paragraph 0016) or yttrium aluminum (paragraph 0021) that is treated to a fluorine gas plasma (corresponds to claimed annealing) (Abstract) that leads to fluorination and results in yttrium oxyfluoride and/or yttrium aluminum oxyfluoride (paragraphs 0005, 0053).  Ameen discloses said film can have a desirable thickness ranging from 0.1 to 0.7 microns (as being claimed in instant Claims 1, 9, and 18-20) that can be varied depending on the specific end use or end application to which the substrate/film article is applied (paragraph 0027).  Lastly, Ameen discloses its film to be used as plasma etch-resistant films (Title) and Plasma assisted atomic layer deposition methods (paragraph 0032), as is being claimed in instant Claim 22.
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the film thickness, of Lin, by using the thickness range disclosed in Ameen.  One of ordinary skill in the art would have varied the thickness range to increase its utility as Ameen explicitly mentions that the thickness can be varied depending upon end use application.  Given that Lin also discloses using its invention as plasma-etch resistant films (Abstract) it would be obvious to try such thickness ranges mentioned by Ameen in different applications involving plasma-etch resistant films.
5.	With regards to the thermal cracking, Lin in view of Ameen suggest that no cracks were found in a temperature ranging from 40°C to 200°C (Ameen: paragraphs 0051 and Table 1), as is being claimed in instant Claims 1 and 24. Moreover, Lin in view of Ameen suggests using atomic layer deposition (Ameen:  paragraph 0032) and can be deposited and fluoro-annealed at a temperature including the claimed range of 200 to 250 Celsius (Ameen:  paragraphs 0032, 0033, 0037, 0042, 0048, and Claim 21), as is being claimed in instant Claims 9, 11, and 23. 
6.	One of ordinary skill in the art would have been motivated in modifying the annealing temperatures in the invention, of Lin, by using the temperatures, of Ameen, in order to be crack-free in the disclosed temperature range.  Moreover, one of ordinary skill in the art would have been motivated in doing so in order to attain resistance to degradation (Ameen: paragraph 0007).
7.	Alternatively, given that Lin in view of Ameen significantly suggests the claimed composition and structure, it would be expected for it to inherently possess certain physical properties such as being crack-free in the instantly claimed temperature range at the claimed thickness.
8.	Regarding Claim 21, although Lin in view of Ameen do not suggest the claimed thickness range, it would be expected for one of ordinary skill in the art to try this range to determine if its invention can still be crack-free out a desire to further the utility and advantages of its invention. Ameen explicitly discloses that thicknesses can be varied depending on the specific end use or end application to which the substrate/film article is applied (paragraph 0027).
Response to Arguments
Applicant's arguments filed 8/5/21 have been fully considered but they are not persuasive. 
Applicants state:  “Even if one skilled in the would have had a reason to modify Lin based on Ameen for the reason set forth in the Office Action, which Applicant disagrees with for the reasons set forth in the previous response dated April 30, 2021, one skilled in the art one skilled in the art would not have had a reasonable expectation of success that lowering the thickness within the recited range would enable the article not to crack when subjected to thermal cycling between room temperature and 250C.”
The Examiner respectfully submits that given that Lin in view of Ameen significantly suggests the claimed composition and structure, it would be expected for it to inherently possess certain physical properties such as being crack-free in the instantly claimed temperature range at the claimed thickness.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140.  The examiner can normally be reached on Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        September 28, 2021